DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot in view of the new ground(s) of rejection set forth. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 13-14, 20-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al. “Initial access in NR unlicensed” 3GPP Draft; R1-1805920 in view of Peisa et al. US (2020/0113011).

Regarding Claim 1, Huawei discloses an apparatus (see Pg. 5 section 3.3.1 “Random access response”, line 1 i.e., UE) comprising: a transmitter (see Pg. 5 section 3.3.1 Random access response line 1  i.e., UE includes a transmitter) that transmits a first physical random-access channel ("PRACH") preamble to a base unit to start a RACH see Pg. 5 section 3.3 “RACH procedure” & section 3.3.1 lines 1-2 i.e., In NR, the UE expects to receive random access response (RAR) within a RAR time window after successful PRACH preamble transmission).  

a receiver (see Pg. 5 section 3.3.1 Random access response line 1 i.e., UE includes a receiver) that receives a random access response (“RAR”) message from the base unit within a random access response window, (see Pg. 5 section 3.3.1 Random access response lines 1-3 i.e., In NR, the UE expects to receive random access response (RAR) within a RAR time window after successful PRACH preamble transmission, which is determined by higher layer parameter. A RAR carries scheduling information of a PUSCH transmission from the UE (Msg3 PUSCH)). 

and a processor (see Pg. 5 section 3.3.1 Random access response line 1 i.e., UE includes a processor) that controls the transmitter to transmit a RACH Msg3 within a RACH Msg3 transmission opportunity indicated by the RAR message, (see Pg. 5 section 3.3.1 “Random access response” lines 1-7 i.e., A RAR carries scheduling information of a PUSCH transmission from the UE (Msg3 PUSCH). If a UE does not detect the PDCCH with a corresponding RA-RNTI and a corresponding DL-SCH transport block within the time window, it retransmits the PRACH preamble. In unlicensed operation, the RAR transmission could be blocked due to LBT failure. Hence the RAR transmission of NR-U can be enhanced by introducing more RAR transmission occasions or flexible window duration & Pg. 5 section 3.3.2 “Msg3 PUSCH” i.e., As discussed above, a UE will transmit Msg3 PUSCH according to the scheduling information indicated by the RAR. There is a minimum time requirement between the last symbol of a PDSCH reception conveying a RAR and the first symbol of a corresponding Msg3 PUSCH transmission for a UE (i.e., “RACH Msg3 transmission opportunity”)).  

Huawei does not disclose the claim features of the UE transmitting a second PRACH preamble in response to being unable to transmit the RACH Msg3 after the UE successfully receives the random access response (“RAR”) message. However the claim features would be rendered obvious in view of Peisa et al. US (2020/0113011). 

Peisa discloses a random access procedure (see Fig. 6 & Para [0088]) performed by a terminal device and a network node such as a base station (see Fig. 6 & Para’s [0030] & [0088]).

Peisa discloses the terminal (i.e., UE) successfully receives a random access response (“RAR”) message from the network node (see Para [0092] i.e., If in step 609 a RAR is received the method passes to step 611)

the terminal (i.e., UE) transmitting a second PRACH preamble (see Fig. 6 i.e., step 615 & Para [0093] i.e., the terminal device reselects a preamble to transmit) in response to being unable to transmit the RACH Msg3 (see Para [0093] i.e., If the Msg3 is not received successfully a Hybrid automatic repeat request (HARQ) failure may occur in step 613 suggests Msg3 transmission failure…The method will then move to step 615 in which the terminal device reselects a preamble (i.e., “second PRAH preamble”) to transmit) after the UE successfully receives the random access response (“RAR”) message (see Fig. 6 i.e., RAR is successfully received in step 609 & Para’s [0092-0093] i.e., If in step 609 a RAR is received the method passes to step 611). 

Peisa suggests the UE reselects a preamble to transmit when a RACH message failure occurs in the RACH procedure for achieving successful completion of the RACH procedure (see Fig. 6 & Para’s [0090] i.e., terminal reselects a preamble to transmit in response to RAR failure & [0093] i.e., terminal reselects a preamble to transmit in response to Msg3 failure).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE which performs the RACH procedure with the base station as disclosed in Huawei to reselect a preamble to transmit when a RACH Msg3 transmissions failure occurs after the UE successfully receives the random access response message as disclosed in the teachings of Peisa because the motivation lies in Peisa for achieving successful completion of the RACH procedure by reselecting a preamble to transmit in response to a RACH message failure. 

Regarding Claim 2, Huawei discloses the apparatus of claim 1, wherein the RACH Msg3 comprises a contention request, (see Pg. 5 section 3.3.3 lines 1-2 i.e., PDSCH scheduled that includes a UE contention resolution identity in response to Msg3 PUSCH transmission (i.e., “contention request”))  
see Pg. 5 section 3.3.1 Random access response lines 3-7)  

Regarding Claim 14, Huawei discloses the apparatus of claim 13, wherein the processor stops monitoring for the more than one random access response in response to performing a successful clear channel assessment for transmitting the RACH Msg3,  (see Pg. 5 section 3.3.1 Random access response & section 3.3.2 Msg3 PUSCH)  

Regarding Claim 20, Huawei discloses the apparatus of claim 1, wherein the processor continues monitoring for a Physical Downlink Control Channel ("PDCCH") requesting retransmission of the RACH Msg3, (see Pg. 5 section 3.3.1 lines 1-7, 3.3.2 lines 1-7; 3.3.3 lines 1-4)

the PDCCH addressed to an identifier selected from a Cell Radio Network Temporary Identifier ("C-RNTI") and a Temporary Cell Radio Network Temporary Identifier ("TC-RNTI"), (see Pg. 5 section 3.3.1 lines 1-7, 3.3.2 lines 1-7; 3.3.3 lines 1-4 i.e., In response to an Msg3 PUSCH transmission, the UE attempts to detect a PDCCH with a corresponding TC-RNTI or C-RNTI scheduling a PDSCH)

Regarding Claim 21, Huawei discloses the apparatus of claim 1, wherein in response to not being able to transmit the RACH Msg3 in the indicated RACH Msg3 transmission see Pg. 5 section 3.3.1 & 3.3.2), the processor further continues monitoring for a Physical Downlink Control Channel ("PDCCH") requesting retransmission of the RACH Msg3, (see Pg. 5 section 3.3.1 i.e., the RAR transmission could be blocked due to LBT failure. Hence the RAR transmission of NR-U can be enhanced by introducing more RAR transmission occasions or flexible window duration & 3.3.2)

the PDCCH addressed to an identifier selected from a Cell Radio Network Temporary Identifier ("C-RNTI") and a Temporary Cell Radio Network Temporary Identifier ("TC-RNTI") while performing a transmission of the second PRACH preamble, (see Pg. 5 section 3.3.1 lines 1-7, 3.3.2 lines 1-7; 3.3.3 lines 1-4)
Regarding Claim 22, Huawei discloses the apparatus of claim 21, wherein in response to receiving a PDCCH requesting retransmission of the RACH Msg3 (see Pg. 5 section 3.3.1 lines 1-7, 3.3.2 lines 1-7; 3.3.3 lines 1-4), the processor stops further transmissions of the second PRACH preamble (see Pg. 5 section 3.3.1) and stops monitoring for a corresponding random access request. (see Pg. 5 section 3.3.1 lines 1-7, 3.3.2 lines 1-7; 3.3.3 lines 1-4). 

Regarding Claim 25, Huawei discloses a method comprising: transmitting a first physical random-access channel ("PRACH") preamble to a base unit to start a RACH procedure, (see Pg. 5 section 3.3 “RACH procedure” & section 3.3.1 lines 1-2 i.e., In NR, the UE expects to receive random access response (RAR) within a RAR time window after successful PRACH preamble transmission).  

see Pg. 5 section 3.3.1 Random access response lines 1-3 i.e., In NR, the UE expects to receive random access response (RAR) within a RAR time window after successful PRACH preamble transmission, which is determined by higher layer parameter. A RAR carries scheduling information of a PUSCH transmission from the UE (Msg3 PUSCH)).

transmitting a RACH Msg3 within a RACH Msg3 transmission opportunity indicated by the received RAR message, (see Pg. 5 section 3.3.1 “Random access response” lines 1-7 i.e., A RAR carries scheduling information of a PUSCH transmission from the UE (Msg3 PUSCH). If a UE does not detect the PDCCH with a corresponding RA-RNTI and a corresponding DL-SCH transport block within the time window, it retransmits the PRACH preamble. In unlicensed operation, the RAR transmission could be blocked due to LBT failure. Hence the RAR transmission of NR-U can be enhanced by introducing more RAR transmission occasions or flexible window duration & Pg. 5 section 3.3.2 “Msg3 PUSCH” i.e., As discussed above, a UE will transmit Msg3 PUSCH according to the scheduling information indicated by the RAR. There is a minimum time requirement between the last symbol of a PDSCH reception conveying a RAR and the first symbol of a corresponding Msg3 PUSCH transmission for a UE (i.e., “RACH Msg3 transmission opportunity”)).  

Huawei does not disclose the claim features of the UE transmitting a second PRACH preamble in response to being unable to transmit the RACH Msg3 after the UE receives 

Peisa discloses a random access procedure (see Fig. 6 & Para [0088]) performed by a terminal device and a network node such as a base station (see Fig. 6 & Para’s [0030] & [0088]).

Peisa discloses the terminal (i.e., UE) receives a random access response (“RAR”) message from the network node (see Para [0092] i.e., If in step 609 a RAR is received the method passes to step 611)

the terminal (i.e., UE) transmitting a second PRACH preamble (see Fig. 6 i.e., step 615 & Para [0093] i.e., the terminal device reselects a preamble to transmit) in response to being unable to transmit the RACH Msg3 (see Para [0093] i.e., If the Msg3 is not received successfully a Hybrid automatic repeat request (HARQ) failure may occur in step 613 suggests Msg3 transmission failure…The method will then move to step 615 in which the terminal device reselects a preamble (i.e., “second PRAH preamble”) to transmit) after the UE receives the random access response (“RAR”) message (see Fig. 6 i.e., RAR is successfully received in step 609 & Para’s [0092-0093] i.e., If in step 609 a RAR is received the method passes to step 611). 

(Peisa suggests the UE reselects a preamble to transmit when a RACH message failure occurs in the RACH procedure for achieving successful completion of the RACH see Fig. 6 & Para’s [0090] i.e., terminal reselects a preamble to transmit in response to RAR failure & [0093] i.e., terminal reselects a preamble to transmit in response to Msg3 failure)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE which performs the RACH procedure with the base station as disclosed in Huawei to reselect a preamble to transmit when a RACH Msg3 transmissions failure occurs after the UE receives the random access response message as disclosed in the teachings of Peisa because the motivation lies in Peisa for achieving successful completion of the RACH procedure by reselecting a preamble to transmit in response to a RACH message failure. 

3.	Claims 4-10, 16-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al. “Initial access in NR unlicensed” 3GPP Draft; R1-1805920 in view of in view of Peisa et al. US (2020/0113011) as applied to claim 1 above, and further in view of Intel Corporation “Random access procedure for NR-u” 3GPP Draft; R2-1809788.  

Regarding Claim 4, Huawei in view of Peisa discloses the apparatus of claim 1, but does not disclose wherein the processor considers a contention resolution timer to be expired in response to being unable to transmit the RACH Msg3 within the indicated RACH Msg3 transmission opportunity.  However the claim feature would be rendered obvious in view of Intel Corporation “Random access procedure for NR-u” 3GPP Draft; R2-1809788.  

see Pg. 3 section 2.4 Msg3 transmission i.e., macContentionResolutionTimer & Proposal 5-6).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the Msg3 transmission in the RACH procedure as disclosed in Huawei in view of Peisa to use the contention resolution timer as disclosed in Intel because the teaching lies in Intel for determining expiration of the contention resolution timer for successful transmission of Msg3. 

Regarding Claim 5, the combination of Huawei in view of Peisa, and further in view of Intel discloses the apparatus of claim 4, wherein being unable to transmit the RACH Msg3 within the indicated RACH Msg3 transmission opportunity comprises failing to successfully perform a clear channel assessment for the RACH Msg3, (Huawei, see Pg. 5 section 3.3.1 i.e., the RAR transmission could be blocked due to LBT failure & Intel, see Pg. 3 section 2.4 Msg3 transmission i.e., LBT failure).  

Regarding Claim 6, Huawei in view of Peisa discloses the apparatus of claim 1, but does not disclose wherein the processor considers the RACH procedure as continuing in response to being unable to transmit the RACH Msg3 within the indicated RACH Msg3 transmission opportunity. However the claim feature would be rendered obvious in view of Intel Corporation “Random access procedure for NR-u” 3GPP Draft; R2-1809788.  

Intel discloses wherein the processor considers the RACH procedure as continuing in response to being unable to transmit the RACH Msg3 within the indicated RACH Msg3 transmission opportunity (see Pg. 3 section 2.4 Msg3 transmission i.e., If retransmission UL grant is not received within the macContentionResolutionTimer, the UE restart the whole RACH procedure & Proposal 5-6).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the RACH procedure as disclosed in Huawei in view of Peisa to be continued in response to being unable to transmit the RACH Msg3 within the indicated RACH Msg3 transmission opportunity as disclosed in Intel because the teaching lies in Intel for using the RACH procedure for successful transmission of Msg3. 

Regarding Claim 7, Huawei in view of Peisa discloses the apparatus of claim 1, but does not disclose wherein the processor obtains a plurality of RACH Msg3 transmission opportunities comprising the indicated RACH Msg3 transmission opportunity. However the claim feature would be rendered obvious in view of Intel Corporation “Random access procedure for NR-u” 3GPP Draft; R2-1809788.    

Intel discloses wherein the processor obtains a plurality of RACH Msg3 transmission opportunities comprising the indicated RACH Msg3 transmission opportunity (see Pg. 3 section 2.4 i.e., Msg3 retransmission & Proposal 5-6 i.e., As baseline, the UE keeps the generated Msg3 in Msg3 HARQ buffer and wait for the Msg3 UL grant for the next retransmission if UE fails LBT for Msg3 (re)transmission).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the Msg3 transmission in the RACH procedure as disclosed in Huawei in view of Peisa to obtain a plurality of RACH Msg3 transmission opportunities comprising the indicated RACH Msg3 transmission opportunity as disclosed in Intel for successful transmission of Msg3.

Regarding Claim 8, the combination of Huawei in view of Peisa, and further in view of Intel discloses the apparatus of claim 7, wherein the processor obtains the plurality of RACH Msg3 transmission opportunities as communicated in the random access response, (Intel, see Pg. 3 section 2.4 Msg3 transmission i.e., UL grant provided in RAR to transmit the Msg3 & Proposal 5-6).

Regarding Claim 9, the combination of Huawei in view of in view of Peisa, and further in view of Intel discloses the apparatus of claim 7, wherein the processor obtains the plurality of RACH Msg3 transmission opportunities as communicated in a DCI carrying downlink assignment information for transmission of the random access response,  (Huawei, see Pg. 5 section 3.3.1 i.e., UE receives a PDCCH (i.e., “random access response”) with a corresponding RA-RNTI and a corresponding DL-SCH transport block within the time window for transmission of msg3 & Pg. 5 section 3.3.2 lines 1-2 i.e., a UE will transmit Msg3 PUSCH according to the scheduling information indicated by the RAR & lines 6-7 i.e., trigger DCI is indicated by RAR).

Regarding Claim 10, the combination of Huawei in view of Peisa, and further in view of Intel discloses the apparatus of claim 7, wherein the processor controls the transmitter to transmit more than one RACH Msg3 in the plurality of RACH Msg3 transmission opportunities. (Intel, see Pg. 3 section 2.4 Msg3 transmission & Proposal 5-6 i.e., Msg3 retransmission).

Regarding Claim 16, Huawei in view of Peisa discloses the apparatus of claim 1, but does not disclose wherein the processor controls the transmitter to transmit the second PRACH preamble using a reduced backoff value in response to being unable to transmit the RACH Msg3 within the indicated RACH Msg3 transmission opportunity. However the claim feature would be rendered obvious in view of Intel Corporation “Random access procedure for NR-u” 3GPP Draft; R2-1809788.  

Intel wherein the processor controls the transmitter to transmit the second PRACH preamble using a reduced backoff value in response to being unable to transmit the RACH Msg3 within the indicated RACH Msg3 transmission opportunity (see Pg. 3, section 2.6 Other enhancements, lines 1-8 i.e., In NR, RACH differentiation is introduced which allows for 2 levels. Currently only backoff and/or power ramping are applicable for differentiation. With NR unlicensed, channel access procedure parameters can also be introduced for RACH differentiation-LBT type (25µs LBT, or CAT4 LBT) and the LBT CAT 4 priority class & Proposal 7 i.e., Introduce channel access procedure parameters to RACH differentiation).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the RACH procedure as disclosed in Huawei in view of Peisa to transmit the second PRACH preamble using the reduced backoff value disclosed in Intel for achieving successful transmission of the Msg3.  

Regarding Claim 17, the combination of Huawei in view of Peisa, and further in view of Intel discloses the apparatus of claim 16, where the reduced backoff value overrides a backoff value indicated in the random access response, (Intel, see Pg. 3, section 2.6 Other enhancements, lines 1-8 i.e., In NR, RACH differentiation is introduced which allows for 2 levels. Currently only backoff and/or power ramping are applicable for differentiation. With NR unlicensed, channel access procedure parameters can also be introduced for RACH differentiation-LBT type (25µs LBT, or CAT4 LBT) and the LBT CAT 4 priority class & Proposal 7 i.e., Introduce channel access procedure parameters to RACH differentiation).

Regarding Claim 18, the combination of Huawei in view of Peisa, and further in view of Intel discloses the apparatus of claim 17, wherein the reduced backoff value is obtained by applying a scaling factor to the backoff value indicated in the random access response, (Intel, see Pg. 3, section 2.6 Other enhancements, lines 1-8 i.e., In NR, RACH differentiation is introduced which allows for 2 levels. Currently only backoff and/or power ramping are applicable for differentiation. With NR unlicensed, channel access procedure parameters can also be introduced for RACH differentiation-LBT type (25µs LBT, or CAT4 LBT) and the LBT CAT 4 priority class & Proposal 7 i.e., Introduce channel access procedure parameters to RACH differentiation).

Regarding Claim 19, the combination of Huawei in view of Peisa, and further in view of Intel discloses the apparatus of claim 18, wherein the scaling factor applied to the backoff values is a scaling parameter for a backoff indicator for prioritizing transmission of the first PRACH preamble, (Intel, see Pg. 3, section 2.6 Other enhancements, lines 1-8 i.e., In NR, RACH differentiation is introduced which allows for 2 levels. Currently only backoff and/or power ramping are applicable for differentiation. With NR unlicensed, channel access procedure parameters (i.e., “scaling parameter”) can also be introduced for RACH differentiation-LBT type (25µs LBT, or CAT4 LBT) and the LBT CAT 4 priority class & Proposal 7 i.e., Introduce channel access procedure parameters to RACH differentiation).

Regarding Claim 23, Huawei in view of Peisa discloses the apparatus of claim 1, but does not disclose wherein in response to performing a successful clear channel assessment for the RACH Msg3, the processor starts a contention resolution timer. However the claim feature would be rendered obvious in view of Intel Corporation “Random access procedure for NR-u” 3GPP Draft; R2-1809788.  

see Pg. 2, 2.3 Msg2 reception; Pg. 3 section 2.4 Msg3 transmission i.e., macContentionResolutionTimer).
 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the RACH procedure as disclosed in Huawei in view of Peisa to use the contention resolution timer as disclosed in Intel because the teaching lies in Intel for determining expiration of the contention resolution timer for successful transmission of Msg3. 

Regarding Claim 24, Huawei in view of Peisa discloses the apparatus of claim 1, but does not disclose wherein in response to successfully receiving a random access response for the second PRACH preamble, the processor stops a contention resolution timer and controls the transmitter to transmit the RACH Msg3 according to the received random access response. However the claim feature would be rendered obvious in view of Intel Corporation “Random access procedure for NR-u” 3GPP Draft; R2-1809788.  

Intel discloses wherein in response to successfully receiving a random access response for the second PRACH preamble (see Pg. 2, 2.3 Msg2 reception i.e., RAR received in random access procedure), the processor stops a contention resolution timer (Pg. 3 section 2.4 Msg3 transmission) and controls the transmitter to transmit the RACH Msg3 according to the received random access response, (Pg. 3 section 2.4 Msg3 transmission).
. 

4.	Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al. “Initial access in NR unlicensed” 3GPP Draft; R1-1805920 in view of in view of Peisa et al. US (2020/0113011) as applied to claim 1 above, and further in view of ZTE “Considerations on channel access procedure for NR-U” 3GPP Draft R2-1809841.  

Regarding Claim 11, Huawei in view of Peisa discloses the apparatus of claim 1, wherein the processor receives a DCI indicating a PRACH preamble to be used in the RACH procedure ("RACH Order") (see Pg. 5 section 3.3 i.e., RACH procedure & Pg. 5 section 3.3.1-3.3.2 i.e., DCI) but does not disclose and a parameter indicating a predetermined number of RACH Msg3 transmission opportunities. However the claim feature would be rendered obvious in view of ZTE “Considerations on channel access procedure for NR-U” 3GPP Draft R2-1809841.  

ZTE discloses receiving a parameter indicating a predetermined number of RACH Msg3 transmission opportunities (see Pg. 2 lines 15-18, Proposal 2; page 2, 2.1.2 Enhancement on RAR window, lines 1-4, Proposal 3; page 2, 2.1.3 Enhancement on Msg3 transmission, lines 1-6 i.e., In order to reduce delay, some enhancements for Msg3 transmission need to be considered, e.g. multiple transmission opportunities, multiple repetition transmission. Multiple transmission opportunities or repetition need to be configured (i.e., includes receiving parameter) to UE & Proposal 4). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the RACH procedure disclosed in Huawei in view of Peisa to include receiving a parameter indicating a predetermined number of RACH Msg3 transmission opportunities as disclosed in ZTE for successful transmission of the Msg3. 

Regarding Claim 12, Huawei in view of Peisa discloses the apparatus of claim 1, wherein the processor receives a DCI indicating a PRACH preamble to be used in the RACH procedure ("RACH Order") (Huawei, see Pg. 5 section 3.3 i.e., RACH procedure & Pg. 5 section 3.3.1-3.3.2 i.e., DCI) but does not disclose and a parameter indicating a predetermined number of RACH Msg1 transmission opportunities. However the claim feature would be rendered obvious in view of ZTE “Considerations on channel access procedure for NR-U” 3GPP Draft R2-1809841.  

ZTE discloses receiving a parameter indicating a predetermined number of RACH Msg1 transmission opportunities (see Pg. 2 lines 15-18 i.e., The preambleTransMax configured by the gNB is used to control the maximum times that an UE can transmit preamble in each RACH procedure, Proposal 2; page 2, 2.1.2 Enhancement on RAR window, lines 1-4, Proposal 3; page 2, 2.1.3 Enhancement on Msg3 transmission, lines 1-6 & Proposal 4). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the RACH procedure disclosed in Huawei in view of Peisa to include receiving a parameter indicating a predetermined number of RACH Msg1 transmission opportunities as disclosed in ZTE for controlling the maximum number of RACH Msg1 transmission opportunities in the network system. 

Regarding Claim 15, Huawei in view of Peisa discloses the apparatus of claim 1, but does not disclose wherein a MAC entity of the remote unit considers the RACH procedure as ongoing in response to not being able to transmit the RACH Msg3 within the indicated RACH Msg3 transmission opportunity for transmitting the RACH Msg3. However the claim feature would be rendered obvious in view of ZTE “Considerations on channel access procedure for NR-U” 3GPP Draft R2-1809841.  

ZTE discloses wherein a MAC entity of the remote unit considers the RACH procedure as ongoing in response to not being able to transmit the RACH Msg3 within the indicated RACH Msg3 transmission opportunity for transmitting the RACH Msg3 (see Pg. 2 section 2.1.3 Enhancement on Msg3 transmission, lines 1-6 i.e., If LBT fails, Msg3 cannot be transmitted, and will wait for the dynamic grant from gNB…Multiple transmission opportunities or repetition need to be configured to UE. When UE receives MAC RAR or UL grant for Msg3 retransmission, it can attempt multiple LBTs until LBT succeeds in the candidate transmission resource & Proposal 4).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the RACH procedure disclosed in Huawei in view of Peisa to consider the RACH procedure as ongoing in response to not being able to transmit the RACH Msg3 within the indicated RACH Msg3 transmission opportunity as disclosed in ZTE for achieving successful transmission of Msg3. 

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei et al. “Initial access in NR unlicensed” 3GPP Draft; R1-1805920 in view of Peisa et al. US (2020/0113011) as applied to claim 1 above, and further in view of Lin et al. US (2016/0219624). 

Regarding Claim 3, the combination of Huawei in view of Peisa discloses the apparatus of claim 1, wherein the second PRACH preamble is selected from the same preamble group as the first PRACH preamble, (see Pg. 4, section 3.1 Resource allocation of PRACH, lines 1-7 & Lin, see Para’s [0073] & [0077]), The combination of Huawei in view of Peisa does not disclose the second PRACH preamble being a different preamble than the first PRACH preamble. However the claim feature would be rendered obvious in view of Lin et al. US (2016/0219624). 

see Fig. 5A, second Msg1 RACH step 517 Preamble ID-Y is different than first Msg 1 RACH step 511 preamble ID-X & Para [0047] i.e., UE 502 sends a Msg1 of RACH with preamble ID-Y in step 517 which is different than the Msg 1 of RACH with a preamble ID-X  in step 511). 

Lin suggests performing a preamble re-transmission based on Msg3 transmission failure for achieving successful completion of the RACH procedure (see Fig. 5A & Para [0047] i.e., preamble re-transmission).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the second PRACH preamble as disclosed in Huawei in view of Peisa to be a different preamble than the first PRACH preamble based on the teachings of Lin who discloses a RACH procedure in which a UE transmits a second PRACH preamble being a different preamble than a first PRACH preamble because the motivation lies in Lin for performing a preamble re-transmission based on Msg3 transmission failure for achieving successful completion of the RACH procedure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADNAN BAIG/Primary Examiner, Art Unit 2461